Title: John Adams to Abigail Adams, 5 January 1796
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 5. 1796
          
          There is a dead calm in the political Atmosphere, which furnishes no Event worth relating. The House of Reps is wholly taken up with two worthless Agents of Corruption.
          I have this day however heard News that is of some Importance. It must be kept a Secret wholly to yourself, One of the Ministry told me to day that the President was solemnly determined to serve no longer than the End of his present Period. He mentioned Such Circumstances of solemn Asseveration as left him no room to doubt. Mrs W. said one thing to me lately which seemed to imply as much. Others, Men of the first Weight, I find consider the Event as certain.— You know the Consequence of this, to me and to yourself. Either We must enter upon Ardours more trying than any ever yet experienced; or retire to Quincy Farmers for Life. I am at least as determined not to serve under Jefferson, as W. is not to serve at all.

I will not be frightened out of the public service nor will I be disgraced in it.
          You will say that he will be over persuaded— You know what Jemmy said of Elijah. “His poor soul would have no chance for salvation for he had sworn most bitterly.”
          The Weather is mild as last Winter— No snow No frost— Farmers may plough.
          I received Yesterday your favour of the 27. Who Randolphs four mighty Men were, I know not. I am much mortified to reflect that I ever had any Opinion of that Creatures head or heart.
          There are Letters from John as far as 5th of October in the office of state. His public Correspondence is still very punctual and quite Satisfactory.
          Randolphs Intrigues to defeat the Treaty defeated him of the honour of going to England but I dont regret it. I am with the tenderest / Affection your
          
            J. A.
          
        